Exhibit 10.2

 

STARWOOD WAYPOINT RESIDENTIAL TRUST

EQUITY PLAN

 

1.                                      Purpose; Types of Awards.

 

The purposes of the Starwood Waypoint Residential Trust Equity Plan (the “Plan”)
are to afford an incentive to the trustees and officers, advisors and
consultants of Starwood Waypoint Residential Trust (the “Company”) who are in
any case natural persons and providing services to the Company, including
without limitation individuals who are employees of the Manager or one of its
Affiliates who are providing services to the Company, to continue as trustees,
officers, advisors or consultants, to increase their efforts on behalf of the
Company and to promote the success of the Company’s business. The Plan provides
for the grant of share options, share appreciation rights, restricted common
shares, restricted share units, LTIP units, dividend equivalent rights and other
equity-based awards.

 

2.                                      Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                 “Affiliate” means (i) any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person, (ii) any executive officer or general partner of such other Person and
(iii) any legal entity for which such Person acts as an executive officer or
general partner.

 

(b)                                 “Award” means any Option, Share Appreciation
Right, Restricted Share, Restricted Share Unit, LTIP unit or Other Share-Based
Award granted under the Plan.

 

(c)                                  “Award Agreement” means any written
agreement, contract or other instrument or document evidencing an Award.

 

(d)                                 “Board” means the Board of Trustees of the
Company.

 

(e)                                  “Change of Control” means a change in
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, in any case, within the
meaning of Section 409A of the Code; provided, however, that a transaction or
series of transactions effected with the Manager and/or any Affiliate of the
Manager, through the acquisition of Shares or other Company securities
(regardless of the form of such transaction or series of transactions), changes
to the membership of the Board or otherwise, shall not constitute a Change of
Control for purposes of the Plan or any Award.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended from time to time, and the rules and regulations promulgated
thereunder.

 

--------------------------------------------------------------------------------


 

(g)                                  “Committee” means the committee established
by the Board to administer the Plan, the composition of which shall at all times
consist of “non-employee trustees” within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended from time to time.

 

(h)                                 “Company” means Starwood Waypoint
Residential Trust, a Maryland real estate investment trust, or any successor
trust.

 

(i)                                     “Effective Date” means January 16, 2014,
the date on which the Plan was adopted by the Board, subject to obtaining the
approval of the Company’s shareholders.

 

(j)                                    “Fair Market Value” means, with respect
to Shares or other property, the fair market value of such Shares or other
property determined by such methods or procedures as shall be established from
time to time by the Board. Unless otherwise determined by the Board in good
faith, the per share Fair Market Value of Shares as of a particular date shall
mean (i) the closing sales price per share of Shares on the national securities
exchange on which the Shares are principally traded, for the last preceding date
on which there was a sale of such Shares on such exchange; (ii) if the Shares
are then traded in an over-the-counter market, the average of the closing bid
and asked prices for the Shares in such over-the-counter market for the last
preceding date on which there was a sale of such Shares in such market; or
(iii) if the Shares are not then listed on a national securities exchange or
traded in an over-the-counter market, such value as the Board, in its sole
discretion, shall determine.

 

(k)                                 “LTIP Unit” means an OP Unit, granted to a
Participant under Section 6(b)(v), subject to the restrictions set forth in such
Section.

 

(l)                                     “Management Agreement” means the
Management Agreement, to be dated as of January 31, 2014, by and between the
Company and the Manager, as such may be amended from time to time.

 

(m)                             “Manager” means SWAY Management LLC, a Delaware
limited liability company.

 

(n)                                 “Operating Partnership” means Starwood
Waypoint Residential Partnership, L.P., a Delaware limited partnership.

 

(o)                                 “Option” means a right, granted to a
Participant under Section 6(b)(i), to purchase Shares.

 

(p)                                 “OP Unit” means a unit of partnership
interest in the Operating Partnership.

 

(q)                                 “Other Share-Based Award” means a right or
other interest granted to a Participant that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Shares, including but not limited to unrestricted Shares or dividend
equivalent rights.

 

(r)                                    “Participant” means an eligible person
who has been granted an Award under the Plan.

 

2

--------------------------------------------------------------------------------


 

(s)                                   “Person” means any natural person,
corporation, partnership, association, limited liability company, estate, trust,
joint venture, any federal, state or municipal government or any bureau,
department or agency thereof or any other legal entity and any fiduciary acting
in such capacity on behalf of the foregoing.

 

(t)                                    “Plan” means this Starwood Waypoint
Residential Trust Equity Plan, as amended from time to time.

 

(u)                                 “Restricted Shares” means an Award of Shares
to a Participant under Section 6(b)(iii) that may be subject to certain
restrictions and to a risk of forfeiture.

 

(v)                                 “Restricted Share Unit” or “RSU” means a
right granted to a Participant under Section 6(b)(iv) to receive Shares, cash or
other property at the end of a specified period, which right may be conditioned
on the satisfaction of specified performance or other criteria.

 

(w)                               “Securities Act” means the Securities Act of
1933, as amended from time to time, and the rules and regulations promulgated
thereunder.

 

(x)                                 “Separation from Service” shall have the
meaning attributed to such term under Section 409A of the Code.

 

(y)                                 “Share” means common share, par value $0.01
per share, of the Company.

 

(z)                                  “Share Appreciation Right” or “SAR” means
the right granted to a Participant under Section 6(b)(ii) to be paid an amount
measured by the appreciation in the Fair Market Value of Shares from the date of
grant to the date of exercise of the right.

 

3.                                      Administration.

 

The Plan shall be administered by the Board. Except with respect to the
amendment, modification, suspension or early termination of the Plan, the Board
may appoint a Committee to administer all or a portion of the Plan. To the
extent that the Board so delegates its authority, references herein to the Board
shall be deemed references to the Committee. The Board may delegate to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any other person to whom the Board has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Board or such Committee or person may have under the Plan. No
member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

 

The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to: (i) grant Awards;
(ii) determine the persons to whom and the time or times at which Awards shall
be granted; (iii) determine the type and number of Awards to be granted, the
number of Shares to which an Award may relate and the terms, conditions,
restrictions and performance criteria relating to any Award; (iv) determine
whether, to what extent, and under what circumstances an Award may be

 

3

--------------------------------------------------------------------------------


 

settled, cancelled, forfeited, exchanged, or surrendered; (v) make adjustments
in the terms and conditions of Awards; (vi) construe and interpret the Plan and
any Award; (vii) prescribe, amend and rescind rules and regulations relating to
the Plan; (viii) determine the terms and provisions of the Award Agreements
(which need not be identical for each Participant); and (ix) make all other
determinations deemed necessary or advisable for the administration of the Plan.
All decisions, determinations and interpretations of the Board shall be final
and binding on all persons, including but not limited to the Company, any parent
or subsidiary of the Company, any Participant (or any person claiming any rights
under the Plan from or through any Participant) and any shareholder.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, except as provided in the second paragraph of Section 5, neither the
Board nor the Committee shall, without obtaining the approval of the Company’s
shareholders, (i) reduce the purchase or base price of any previously granted
Option or SAR, (ii) cancel any previously granted Option or SAR in exchange for
another Option or SAR with a lower purchase or base price or (iii) cancel any
previously granted Option or SAR in exchange for cash or another award if the
purchase or base price of such Option or SAR exceeds the Fair Market Value of a
Share on the date of such cancellation, in each case other than in connection
with a Change of Control.

 

4.                                      Eligibility.

 

Awards may be granted, in the discretion of the Board, to individuals who are,
as of the date of grant, trustees or officers, advisors or consultants of the
Company, who in any case are natural persons and providing services to the
Company, including without limitation individuals who are employees of the
Manager or one of its Affiliates. In determining the persons to whom Awards
shall be granted and the type of any Award (including the number of Shares to be
covered by such Award), the Board shall take into account such factors as the
Board shall deem relevant in connection with accomplishing the purposes of the
Plan.

 

5.                                      Shares and OP Units Subject to the Plan.

 

The maximum number of Shares and/or OP Units reserved for the grant of Awards
under the Plan on or after the Effective Date shall be equal to2,932,697, less
any Shares and/or OP Units issued or subject to awards granted under the
Company’s Manager Equity Plan on or after the Effective Date, subject to
adjustment as provided herein. If any vested Award granted under the Plan is
paid or otherwise settled without the issuance of Shares and/or OP Units, or if
Shares and/or OP Units are surrendered to or withheld by the Company as payment
of either the exercise price of an Award and/or withholding taxes in respect of
an Award, the Shares and/or OP Units that were subject to such Award shall not
again be available for Awards under the Plan. If any Shares and/or OP Units
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award terminates or expires without a distribution of Shares and/or OP Units to
the Participant (other than as provided in the immediately preceding sentence),
the Shares and/or OP Units with respect to such Award shall, to the extent of
any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan. Upon the exercise of
any Award granted in tandem with any other Award, such related Award shall be
cancelled to the extent of the number of Shares and/or OP Units as to which the
Award is exercised and, notwithstanding the foregoing, such number of Shares
and/or OP Units shall no longer be available for Awards under the Plan. Upon the
redemption of any OP Units issued pursuant to an Award in exchange for Shares,
such Shares shall no longer be available for

 

4

--------------------------------------------------------------------------------


 

Awards under the Plan; however, such OP Units shall again be available for
issuance pursuant to Awards granted under the Plan.

 

In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Shares, OP Units or other property),
recapitalization, share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Shares and/or OP Units such
that an adjustment is appropriate in order to prevent dilution or enlargement of
the rights of Participants under the Plan, then the Board shall make equitable
changes or adjustments to any or all of: (i) the number and kind of Shares, OP
Units or other property (including cash) that may thereafter be issued in
connection with Awards; (ii) the number and kind of Shares, OP Units or other
property (including cash) issued or issuable in respect of outstanding Awards;
(iii) the exercise price, base price or purchase price relating to any Award and
(iv) the performance goals, if any, applicable to outstanding Awards. In
addition, the Board may determine that any such equitable adjustment may be
accomplished by making a payment to the Award holder, in the form of cash or
other property (including but not limited to Shares and/or OP Units).

 

6.                                      Terms of Awards.

 

(a)                                 General. The term of each Award shall be for
such period as may be determined by the Board. Subject to the terms of the Plan
and any applicable Award Agreement, payments to be made by the Company upon the
grant, vesting, maturation or exercise of an Award may be made in such forms as
the Board shall determine at the date of grant or thereafter, including, without
limitation, cash, Shares, OP Units or other property, and may be made in a
single payment or transfer, in installments or on a deferred basis. The Board
may make rules relating to installment or deferred payments with respect to
Awards, including the rate of interest to be credited with respect to such
payments. In addition to the foregoing, the Board may impose on any Award or the
exercise thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Board shall
determine.

 

(b)                                 Terms of Specified Awards. The Board is
authorized to grant the Awards described in this Section 6(b), under such terms
and conditions as deemed by the Board to be consistent with the purposes of the
Plan. Such Awards may be granted with vesting, value and/or payment contingent
upon attainment of one or more performance goals. Except as otherwise set forth
herein or as may be determined by the Board, each Award granted under the Plan
shall be evidenced by an Award Agreement containing such terms and conditions
applicable to such Award as the Board shall determine at the date of grant or
thereafter.

 

(i)                                          Options. The Board is authorized to
grant Options to Participants on the following terms and conditions:

 

(A)                               Exercise Price. The exercise price of a Share
purchasable under an Option shall be determined by the Board, but in no event
shall the per share exercise price of any Option be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option. The exercise price
for Shares subject to an Option may be paid in cash or by an exchange of Shares
previously owned by the Participant, through a

 

5

--------------------------------------------------------------------------------


 

“broker cashless exercise” procedure approved by the Board (to the extent
permitted by law) or a combination of the above, in any case in an amount having
a combined value equal to such exercise price; provided that the Board may
require that any Shares exchanged by the Participant have been owned by the
Participant for at least six months as of the date of exercise. An Award
Agreement may provide that a Participant may pay all or a portion of the
aggregate exercise price by having Shares with a Fair Market Value on the date
of exercise equal to the aggregate exercise price withheld by the Company.

 

(B)                               Term and Exercisability of Options. The date
on which the Board adopts a resolution expressly granting an Option shall be
considered the day on which such Option is granted. Options shall be exercisable
over the exercise period (which shall not exceed ten years from the date of
grant), at such times and upon such conditions as the Board may determine, as
reflected in the Award Agreement; provided, that the Board shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. An Option may be exercised to the extent of any or all full Shares
as to which the Option has become exercisable, by giving written notice of such
exercise to the Board or its designated agent.

 

(C)                               Termination of Service. Subject to Section 7,
an Option may not be exercised unless (1) the Participant is then providing
services to the Company and (2) the Participant has continuously maintained such
relationship since the date of grant of the Option; provided, that the Award
Agreement may contain provisions extending the exercisability of Options, in the
event of specified terminations of service, to a date not later than the
expiration date of such Option.

 

(D)                               Other Provisions. Options may be subject to
such other conditions including, but not limited to, restrictions on
transferability of the Shares acquired upon exercise of such Options, as the
Board may prescribe in its discretion or as may be required by applicable law.

 

(ii)                                       Share Appreciation Rights. The Board
is authorized to grant SARs to Participants on the following terms and
conditions:

 

(A)                               In General. Unless the Board determines
otherwise, an SAR granted in tandem with an Option may be granted at the time of
grant of the related Option or at any time thereafter. An SAR granted in tandem
with an Option shall be exercisable only to the extent the underlying Option is
exercisable. Payment of an SAR may be made in cash, Shares, or property as
specified in the Award or as determined by the Board.

 

(B)                               Right Conferred. An SAR shall confer on the
Participant a right to receive an amount with respect to each Share subject
thereto, upon

 

6

--------------------------------------------------------------------------------


 

exercise thereof, equal to the excess of (1) the Fair Market Value of one Share
on the date of exercise over (2) the base price of the SAR (which in the case of
an SAR granted in tandem with an Option shall be equal to the exercise price of
the underlying Option, and which in the case of any other SAR shall be such
price as the Board may determine, provided it is no less than 100% of the Fair
Market Value of a Share on the date of grant of such SAR).

 

(C)                               Term and Exercisability of SARs. The date on
which the Board adopts a resolution expressly granting an SAR shall be
considered the day on which such SAR is granted. SARs shall be exercisable over
the exercise period (which shall not exceed the lesser of ten years from the
date of grant or, in the case of a tandem SAR, the expiration of its related
Award), at such times and upon such conditions as the Board may determine, as
reflected in the Award Agreement; provided, that the Board shall have the
authority to accelerate the exercisability of any outstanding SAR at such time
and under such circumstances as it, in its sole discretion, deems appropriate.
An SAR may be exercised to the extent of any or all full Shares as to which the
SAR (or, in the case of a tandem SAR, its related Award) has become exercisable,
by giving written notice of such exercise to the Board or its designated agent.

 

(D)                               Termination of Service. Subject to Section 7,
an SAR may not be exercised unless (1) the Participant is then providing
services to the Company and (2) the Participant has continuously maintained such
relationship since the date of grant of the SAR; provided, that the Award
Agreement may contain provisions extending the exercisability of SARs, in the
event of specified terminations of service, to a date not later than the
expiration date of such SARs (or, in the case of a tandem SAR, its related
Award).

 

(E)                                Other Provisions. SARs may be subject to such
other conditions including, but not limited to, restrictions on transferability
of the Shares acquired upon exercise of such SARs, as the Board may prescribe in
its discretion or as may be required by applicable law.

 

(iii)                                    Restricted Shares. The Board is
authorized to grant Restricted Shares to Participants on the following terms and
conditions:

 

(A)                               Issuance and Restrictions. Restricted Shares
shall be subject to such restrictions on transferability and other restrictions,
if any, as the Board may impose at the date of grant or thereafter, which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, or otherwise, as the Board may determine.
The Board may place restrictions on Restricted Shares that shall lapse, in whole
or in part, only upon the attainment of one or more performance goals. Unless
otherwise determined by the Board, a

 

7

--------------------------------------------------------------------------------


 

Participant granted Restricted Shares shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon.

 

(B)                               Forfeiture. Subject to Section 7, upon
termination of service to the Company during the applicable restriction period,
Restricted Shares that are then subject to restrictions shall be forfeited;
provided, that the Board may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Shares will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Board may in other cases waive in whole or in part the forfeiture of Restricted
Shares.

 

(C)                               Certificates for Shares. Restricted Shares
granted under the Plan may be evidenced in such manner as the Board shall
determine. If certificates representing Restricted Shares are registered in the
name of the Participant, such certificates shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Shares, and the Company shall retain physical possession of the
certificate.

 

(D)                               Dividends/Distributions. Unless otherwise
determined by the Board, dividends or distributions paid on Restricted Shares
shall be paid at the dividend or distribution payment date, provided that such
payments may be deferred to such date as determined by the Board, and in any
event shall be payable in cash or in Shares having a Fair Market Value equal to
the amount of such dividends or distributions. Unless otherwise determined by
the Board, Shares distributed in connection with a share split or share
dividend, and other property distributed as a dividend or distribution, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Shares with respect to which such Shares or other property has been
distributed.

 

(iv)                                   Restricted Share Units. The Board is
authorized to grant RSUs to Participants, subject to the following terms and
conditions:

 

(A)                               Award and Restrictions. Delivery of Shares,
cash or other property, as determined by the Board, will occur upon expiration
of the period specified for RSUs by the Board during which forfeiture conditions
apply, or such later date as the Board shall determine. The Board may place
restrictions on RSUs that shall lapse, in whole or in part, only upon the
attainment of one or more performance goals.

 

(B)                               Forfeiture. Subject to Section 7, upon
termination of service to the Company prior to the vesting of RSUs, or upon
failure to satisfy any other conditions precedent to the delivery of Shares or
cash to which such RSUs relate, all RSUs and any accrued but unpaid dividend

 

8

--------------------------------------------------------------------------------


 

equivalents that are then subject to deferral or restriction shall be forfeited;
provided, that the Board may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to RSUs will be waived in whole or in part in the
event of termination resulting from specified causes, and the Board may in other
cases waive in whole or in part the forfeiture of RSUs.

 

(C)                               Dividend/Distribution Equivalents. The Board
is authorized to grant to Participants the right to receive dividend equivalent
payments and/or distribution equivalent payments for the period prior to
settlement of the RSU. Dividend equivalents or distribution equivalents may be
paid currently or credited to an account for the Participant, and may be settled
in cash or Shares, as determined by the Board. Any such settlements, and any
such crediting of dividend equivalents or distribution equivalents or
reinvestment in Shares, may be subject to such conditions, restrictions and
contingencies as the Board shall establish, including the reinvestment of such
credited amounts in Share equivalents. Unless otherwise determined by the Board,
any such dividend equivalents or distribution equivalents shall be paid or
credited, as applicable, on the dividend payment date to the Participant as
though each RSU held by such Participant were an outstanding Share.

 

(v)                                      LTIP Units. The Board is authorized to
grant LTIP Units to Participants, subject to the following terms and conditions:

 

(A)                               Award and Restrictions. Delivery of OP Units,
Shares, cash or other property, and the right to convert vested units to Shares,
as determined by the Board, will occur upon expiration of the period specified
for LTIP Units by the Board during which forfeiture conditions apply, or such
later date as the Board shall determine. The Board may place restrictions on
LTIP Units that shall lapse, in whole or in part, only upon the attainment of
one or more performance goals.

 

(B)                               Forfeiture. Subject to Section 8, upon
termination of service to the Company prior to the vesting of an LTIP Unit, or
upon failure to satisfy any other conditions precedent to the delivery of OP
Units, Shares or cash to which such LTIP Units relate, all LTIP Units and any
accrued but unpaid distributions or allocations that are then subject to
restriction shall be forfeited; provided that the Board may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to LTIP Units will be waived
in whole or in part in the event of termination resulting from specified causes,
and the Board may in other cases waive in whole or in part the forfeiture of
LTIP Units.

 

9

--------------------------------------------------------------------------------


 

(C)                               Certificates for LTIP Units. LTIP Units
granted under the Plan may be evidenced in such manner as the Board shall
determine. If certificates representing LTIP Units are registered in the name of
the Participant, such certificates shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such LTIP Units, and the
Company shall retain physical possession of the certificate.

 

(D)                               Distributions. Unless otherwise determined by
the Board, distributions and allocations with respect to LTIP Units shall be
paid or made at the distribution or allocation payment date, as applicable,
provided that such payments or allocations may be held by the Company until such
date as determined by the Board, and in any event shall be payable in cash or
reinvested by the Company in Shares purchased from the Company for the Fair
Market Value of such Shares on the payment date of such distribution or
allocation. Unless otherwise determined by the Board, Shares and/or OP Units
distributed in connection with a share split or share distribution, and other
property distributed as a distribution, shall be subject to restrictions and a
risk of forfeiture to the same extent as the LTIP Units with respect to which
such Shares or other property has been distributed.

 

(vi)                                   Other Share-Based Awards. The Board is
authorized to grant Awards to Participants in the form of Other Share-Based
Awards, as deemed by the Board to be consistent with the purposes of the Plan.
Awards granted pursuant to this paragraph may be granted with vesting, value
and/or payment contingent upon the attainment of one or more performance goals.
The Board shall determine the terms and conditions of such Awards at the date of
grant or thereafter. Without limiting the generality of this paragraph, Other
Share-Based Awards may include grants of Shares that are not subject to any
restrictions or a substantial risk of forfeiture. Subject to Section 8, upon
termination of service to the Company prior to the vesting of an Other
Share-Based Award, or upon failure to satisfy any other conditions precedent to
the delivery of Shares or cash to which such Other Share-Based Award relates,
all Other Share-Based Awards that are then subject to deferral or restriction
shall be forfeited; provided, that the Board may provide, by rule or regulation
or in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to such Other Share-Based Award
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Board may in other cases waive in whole or in part the
forfeiture of such Other Share-Based Award.

 

7.                                      Termination of Service.

 

Unless otherwise determined by the Board, all unvested Awards then held by a
Participant who ceases to provide services to the Company, whether through a
Separation from Service or because of reassignment by such Participant’s
employer, shall be immediately cancelled and forfeited without consideration.
The terms of Award Agreements shall set forth the terms under which an Option or
Share Appreciation Right may remain exercisable following such a termination of
service with the Company.

 

10

--------------------------------------------------------------------------------


 

8.                                      Change of Control.

 

In the event of a Change of Control, any Award that was not previously vested
will become fully vested and/or payable, and any performance conditions imposed
with respect to the Award will be deemed to be fully achieved; provided,
however, that for any Award subject to Section 409A of the Code, no payment may
be made to the holder of such Award unless the transaction constituting a Change
of Control also constitutes, within the meaning of Section 409A of the Code, a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company.

 

9.                                      General Provisions.

 

(a)                                 Nontransferability. Unless otherwise
provided in an Award Agreement, Awards shall not be transferable by a
Participant except by will or the laws of descent and distribution and shall be
exercisable during the lifetime of a Participant only by such Participant or his
guardian or legal representative.

 

(b)                                 No Right to Continued Service, Etc. Nothing
in the Plan or in any Award, any Award Agreement or other agreement entered into
pursuant hereto shall confer upon any Participant the right to continue as a
trustee of, or continue to provide services to, the Company or any parent,
subsidiary or Affiliate of the Company or the Manager or to be entitled to any
remuneration or benefits not set forth in the Plan or such Award Agreement or
other agreement or to interfere with or limit in any way the right of the
Company to terminate such Participant’s service.

 

(c)                                  Taxes. The Company or any parent or
subsidiary of the Company is authorized to withhold from any Award granted, any
payment relating to an Award under the Plan, including from a distribution of
Shares, or any other payment to a Participant, amounts of withholding and other
taxes due in connection with any transaction involving an Award, and to take
such other action as the Board may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.
The Board may provide in the Award Agreement that in the event that a
Participant is required to pay any amount to be withheld in connection with the
issuance of Shares in settlement or exercise of an Award, the Participant may
satisfy such obligation (in whole or in part) by electing to have the Company
withhold a portion of the Shares to be received upon settlement or exercise of
such Award that is equal to the minimum amount required to be withheld.

 

(d)                                 Effective Date; Amendment and Termination.

 

(i)                                          The Plan shall take effect upon the
Effective Date, subject to the approval of the Company’s shareholders.

 

(ii)                                       The Board may at any time and from
time to time terminate, amend, modify or suspend the Plan in whole or in part;
provided, however, that unless otherwise determined by the Board, an amendment
that requires shareholder approval in order for the Plan to comply with any law,
regulation or securities exchange requirement shall not

 

11

--------------------------------------------------------------------------------


 

be effective unless approved by the requisite vote of shareholders. The Board
may at any time and from time to time amend any outstanding Award in whole or in
part. Notwithstanding the foregoing sentence of this clause (ii), no amendment
or modification to or suspension or termination of the Plan or amendment of any
Award shall affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted under the Plan.

 

(e)                                  Expiration of Plan. Unless earlier
terminated by the Board pursuant to the provisions of the Plan, the Plan shall
expire on the tenth anniversary of the Effective Date. No Awards shall be
granted under the Plan after such expiration date. The expiration of the Plan
shall not affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted.

 

(f)                                   Deferrals. Subject to applicable law, the
Board shall have the authority to establish such procedures and programs that it
deems appropriate to provide Participants with the ability to defer receipt of
cash, Shares, OP Units or other property payable with respect to Awards granted
under the Plan.

 

(g)                                  No Rights to Awards; No Shareholder Rights.
No Participant shall have any claim to be granted any Award under the Plan.
There is no obligation for uniformity of treatment among Participants. Except as
provided specifically herein, a Participant or a transferee of an Award shall
have no rights as a shareholder with respect to any Shares covered by the Award
until the date of the issuance of a share certificate to him for such shares.

 

(h)                                 Unfunded Status of Awards. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.

 

(i)                                     No Fractional Shares. No fractional
shares shall be issued or delivered pursuant to the Plan or any Award. The Board
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

(j)                                    Regulations and Other Approvals.

 

(i)                                          The obligation of the Company to
sell or deliver Shares and/or OP Units with respect to any Award granted under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Board.

 

(ii)                                       Each Award is subject to the
requirement that, if at any time the Board determines, in its absolute
discretion, that the listing, registration or qualification of Shares and/or OP
Units issuable pursuant to the Plan is required by any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the issuance of Shares and/or OP Units, no such
Award

 

12

--------------------------------------------------------------------------------


 

shall be granted or payment made or Share and/or OP Unit issued, in whole or in
part, unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the Board.

 

(iii)                                    In the event that the disposition of
Shares and/or OP Units acquired pursuant to the Plan is not covered by a
then-current registration statement under the Securities Act and is not
otherwise exempt from such registration, such Shares and/or OP Units shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Board may require a Participant receiving Shares
and/or OP Units pursuant to the Plan, as a condition precedent to receipt of
such Shares and/or OP Units, to represent to the Company in writing that the
Shares and/or OP Units acquired by such Participant is acquired for investment
only and not with a view to distribution.

 

(iv)                                   The Board may require a Participant
receiving Shares and/or OP Units pursuant to the Plan, as a condition precedent
to receipt of such Shares and/or OP Units, to enter into a shareholder agreement
or “lock-up” agreement in such form as the Board shall determine is necessary or
desirable to further the Company’s interests.

 

(k)                                 Registration on Form S-8. The Company shall
file with the Securities and Exchange Commission a registration statement on
Form S-8 with respect to the securities to be offered to Participants under the
Plan and shall during the term of the Plan keep such registration statement
effective.

 

(l)                                     Governing Law. The Plan and all
determinations made and actions taken pursuant hereto shall be governed by the
laws of Maryland without giving effect to the conflict of laws principles
thereof.

 

(m)                             Section 409A. It is intended that the payments
and benefits under the Plan comply with, or as applicable, constitute a
short-term deferral or otherwise be exempt from, the provisions of Section 409A
of the Code. The Plan will be administered and interpreted in a manner
consistent with this intent, and any provision that would cause the Plan or any
Award to fail to satisfy Section 409A of the Code will have no force and effect
until amended to comply therewith (which amendment may be retroactive to the
extent permitted by Section 409A of the Code). To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Plan during the six-month period immediately
following Participant’s termination of employment shall instead be paid on the
first business day after the date that is six months following Participant’s
termination of employment (or upon Participant’s death, if earlier).

 

13

--------------------------------------------------------------------------------